—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered February 14, 1996, convicting defendant, after a jury *90trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
The court properly exercised its discretion when it admitted photographs of the crime scene taken from the officer’s observation post and with a lens that had the same magnification as the binoculars used by the officer during his observations since they were admitted to demonstrate to the jury the power of the binoculars and how close they made objects appear (see, People v Rao, 107 AD2d 720). The photographs were properly authenticated by the observing officer as well as the photographer, and the jury was clearly made aware that the photographs were taken in daylight whereas the incident occurred at night. Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.